Servers, J.
1. vpnup: judgment.’ The only relief asked by plaintiffs is that they may have an execution awarded to them on a judgment rendered by the District Court of Mahaska county, The right of the plaintiffs to such relief is in no manner contested; so far as appears by the record before us. If the relief asked can be granted by any court, it must be and can only be by the court rendering the judgment. The theory of the plaintiffs is that this proceeding is a mere continuation of the original action, and brought to enforce the judgment therein rendered.
The District Court of Cass county cannot award execution on a judgment in the District Court of Mahaska county, or order or direct the latter court to issue an execution on' such judgment. In view of the only relief asked, the District Court did not err in overruling the motion.
In this ruling we do not desire to be understood as determining that the plaintiffs are entitled to the relief asked in this proceeding. The plaintiff's designated it as a proceeding by scire facias. Such a proceeding is not recognized or allowed .by any statute of. .this State; and whether the same exists as a *571common law remedy, owing to onr peculiar legislation on this subject, must remain an open question. So also must the question whether the only remedy available is not an action on the original cause of action or on the judgment.
Affirmed.